DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response to Arguments
2.     Applicant’s arguments filed 8-4-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Libal et al., US 2012/0169879 in view of Srinivasan et al., US 8,570,375, and in further view of Crooks US 2016/0350738.
       Regarding claim 1, Libal teaches of a system for premises theft prevention and detection (See [0015] detecting/prevention of theft of retails goods or transactions), the system comprising
       a. At least one media capture device capable of capturing multimedia from individual activity at a workstation (See [0016]-[0017], [0020], [0056], and [0061] which discloses a video camera for capturing video of the cashier and/or customer at the point of sales area which includes the cash register/ checkout area); 
      b. A target object referenced in a target area at a workstation (See [0016]-[0018], and [0061] which discloses of recording and tracking of the individuals at the check out area; [0021]-[0023] items/objects being monitored);
       c. A hardware architecture comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code for producing composite confidence estimates based on parameters to identify an instance of theft or misappropriation (See [0043] assigning confidence values based on the sensor data to identify/determine whether the behavior is irregular and fraudulent by using weighted averages which reads on composite confidence estimates; See [0036]-[0042] and [0055]-[0061] which discloses of learning algorithms for detecting suspicious behavior and gestures for detecting theft or misappropriation); and
       d. operably configured code for a suspicious gesture recognition algorithm or for a hybrid sensor classification algorithm for detecting an instance of a theft or misappropriation (See [0036]-[0042] and [0055]-[0061] which discloses of learning algorithms for detecting suspicious behavior and gestures for detecting theft or misappropriation). 
            wherein the composite confidence estimates are obtained through two levels of processing of gesture data and object data; wherein the gesture data comprises velocity and wherein the object data comprises object identification (See [0021]-[0022], [0043]-[0044], [0057]-[0058], and [0061] which discloses taking into account gesture data such as hand/body speed and motion as well as object data such as the data indicating the identity of items and using/processing both data types to compile the confidence estimates of the weighted average and modeling thereby consisting of two levels of processing).
      Libal is silent with respect to processing and buffering video and adjusting video. 
     However, in the field of endeavor, Srinivasan teaches of buffering video and adjusting video (See Srinivasan, Fig.5-6; col.2 to col. 4; col.9 lines 35 to col.11 line 60 which discloses of receiving and displaying the video, thereby having a buffer and of modifying/adjusting the video being displayed/monitored)
      It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Libal to have incorporated the teachings of Srinivsan for the mere benefit of being able to review and modify the video making it easier to track and confirm activities within the video.
     
     The combination of Libal and Srinivsan is silent with respect to the estimates to indicate probability of a theft or misappropriation in real time.
     However, in the same field of endeavor, Crooks teaches of the estimates to indicate probability of a theft or misappropriation in real time (See [0013]-[0015]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Libal and Srinivsan to have incorporated the teachings of Crooks for the mere benefit of being able to better gauge the accuracy of a theft.
     Regarding claim 2, the combination teaches the system of claim 1, the system further comprising an Internet connection over a system network (See Libal, [0034], internet connection). 
     Regarding claim 3, the combination teaches the system of claim 1 wherein the target object is items and is of monitoring and tracking fraud near the cash registrar (See [0015]-[0017])
      The combination is silent with respect to where the object it money.
      OFFICIAL NOTICE is taken to note that items and objects near the cash registrar being that of money is notoriously well-known in the art and would have been obvious to have incorporated into the teachings of Libal for the mere benefit of being able to detect fraud and theft of cash.
       The Applicant is entitled to traverse any/all official notice taken in this action according to MPEP § 2144.03, namely, "if applicant traverses such an assertion, the examiner should cite a reference in support of his or her position".  However, MPEP § 2144.03 further states "See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice)."  Specifically, In re Boon, 169 USPQ 231, 234 states "as we held in Ahlert, an applicant must be given the opportunity to challenge either the correctness of the fact asserted or the notoriety or repute of the reference cited in support of the assertion.  We did not mean to imply by this statement that a bald challenge, with nothing more, would be all that was needed".  Further note that 37 CFR § 1.671(c)(3) states "Judicial notice means official notice".  Thus, a traversal by the Applicant that is merely "a bald challenge, with nothing more" will be given very little weight.  
      Regarding claim 4, the combination teaches the system of claim 1 wherein the target object is inventory goods (See Libal, [0057] and [0061] item pick up and drop item and scanning of item). 
      Regarding claim 5, the combination teaches the system of claim 1 wherein the media capture device is a surveillance camera (See Libal, [0061] video camera). 
      Regarding claim 6, the combination teaches the system of claim 5 wherein the surveillance camera is coupled with at least one sensor (See Libal, Fig.1, [0034]-[0036] and [0061]-[0064] which discloses the sensors being connected to the computing device such through at the network of at least the internet or LAN such that the computing device can fuse the multiple sensor data for analysis). 
      Regarding claim 7, the combination teaches the at least one sensor of claim 6 whereby the sensor is capable of detecting weight, motion, density, temperature, or direction (See Libal, [0021]-[0022] motion sensor). 
      Regarding claim 8, the combination teaches of the sensor classification algorithm of claim 1 whereby multimedia content is scanned, buffered, and a confidence estimate is produced according to gesture parameters (See Libal, [0043] assigning confidence values based on the sensor data to identify/determine whether the behavior is irregular and fraudulent; [0036]-[0042] and [0055]-[0065] which discloses of learning algorithms for detecting suspicious behavior and gestures for detecting theft or misappropriation, the gestures being based on gesture parameters when pattern recognizing of at least parameters for defining the gestures such as the trajectory shape and body motions when defining a gesture; [0019] behavior parameters being sensed; Srinivasan, Fig.5-6; col.2 to col. 4; col.9 lines 35 to col.11 line 60 which discloses of receiving and displaying the video, scanning/performing recognition of objects and behaviors, thereby having a buffer and of modifying/adjusting the video being displayed/monitored). 
      Regarding claim 9, the combination teaches the system of claim 1 whereby the operably configured code gesture recognition algorithm analyzes multimedia that is scanned, processed, and whereby a confidence estimate is produced according to sensor data parameters (See Libal, [0043] assigning confidence values based on the sensor data to identify/determine whether the behavior is irregular and fraudulent; [0036]-[0042] and [0055]-[0061] which discloses of learning algorithms for detecting suspicious behavior and gestures for detecting theft or misappropriation. Moreover, since the object/pattern recognition is based on sensor data received, the estimate is also produced based on the current sensor data parameters used to collect the data; Srinivasan, Fig.5-6; col.2 to col. 4; col.9 lines 35 to col.11 line 60 which discloses of receiving and displaying the video, scanning/performing recognition of objects and behaviors, and of modifying/adjusting the video being displayed/monitored). 
5.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Libal et al., US 2012/0169879 in view of Crooks, US 2016/0350738.
      Regarding claim 10, Libal teaches of a method for implementing a system for theft prevention and detection (See [0002] and [0015] detecting/prevention of theft of retails goods or transactions), the method steps comprising 
       a. mounting a media capture device to have a focus on a workstation with a target area having a target object (See Fig.1, 106-1; [0020], [0056], and [0061] which discloses the video camera being overhead of the point of sales/checkout area; [0021]-[0023] items/objects being monitored); 
       b. Capturing real-time video of individual gestures at the workstation (See [0022] and [0061] recording hand gestures at the workstation); 
      c. capturing real-time gesture velocity data (See [0021]-[0022], [0043]-[0044], [0057]-[0058], and [0061] which discloses taking into account gesture data such as hand/body speed and motion);
      d. capturing real-time object characteristic data (See [0021]-[0022], [0043]-[0044], [0057]-[0058], and [0061] which discloses taking into account object data such as the data indicating the identity of items);
      e. Processing real-time video with operably configured software having either a gesture recognition algorithm or a hybrid sensor classification algorithm (See [0020]-[0022] which discloses the optical sensors being that of video cameras and that the video is recorded/real time processing and can sense motions for particular gestures) whereby a composite confidence estimate is obtained through two levels of processing of gesture data and object data (See [0021]-[0022], [0043]-[0044], [0057]-[0058], and [0061] which discloses taking into account gesture data such as hand/body speed and motion as well as object data such as the data indicating the identity of items and using/processing both data types to compile the confidence estimates of the weighted average and modeling thereby consisting of two levels of processing); 
      f. identifying of a theft or misappropriation instance (See [0036]-[0042] and [0055]-[0061] which discloses of learning algorithms for detecting suspicious behavior and gestures for detecting theft or misappropriation); and
      g. Notifying a user (See [0047] sending security alert to staff). 
      Libal is silent with respect to the estimates to indicate probability of a theft or misappropriation in real time.
     However, in the same field of endeavor, Crooks teaches of the estimates to indicate probability of a theft or misappropriation in real time (See [0013]-[0015]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Libal to have incorporated the teachings of Crooks for the mere benefit of being able to better gauge the accuracy of a theft.
Conclusion
6.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov